Citation Nr: 0313283	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  98-10 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
left index finger amputation.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a shrapnel wound to the left thigh, Muscle Group 
XIV.

3.  Entitlement to a compensable rating for a left knee scar.

4.  Entitlement to a compensable rating for right arm scars.


REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney at Law




ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from February to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  The veteran subsequently perfected this appeal.

In February 2000, the Board denied increased evaluations for 
the above-listed issues.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In March 2001, the parties filed a Joint Motion for 
Remand and to Stay Proceedings.  By Order dated in April 
2001, the Court vacated the Board's February 2000 decision 
and remanded the case for further adjudication.

Upon review of the claims folder, the Board undertook 
additional development of the veteran's claims pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

On review of the claims folder, it does not appear that the 
veteran has been specifically notified of the applicable 
provisions of the VCAA, including notification of the 
evidence necessary to substantiate his claims, of the 
information or evidence he is responsible for providing, and 
of the evidence that VA will attempt to obtain.  
Consequently, this case must be remanded for adjudication 
pursuant to the VCAA.

As indicated, the Board undertook additional development of 
the veteran's claims.  In August 2002, the Board requested 
additional information regarding treatment obtained for the 
veteran's service-connected disabilities.  The veteran was 
specifically requested to submit an authorization to obtain 
Dr. Ponciano Lloren's records.  The veteran responded in 
September 2002 but did not submit the requested information 
or authorizations.  The veteran was provided additional VA 
medical examinations in May 2003.  

Since undertaking the additional development, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2) (which allowed 
the Board to undertake the action necessary for a proper 
appellate decision) because, in conjunction with the amended 
rule codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (which allowed the Board to provide the 
notice required by 38 U.S.C. § 5103(a) and § 3.159(b)(1) and 
provided the claimant not less than 30 days to respond to the 
notice), because it is contrary to 38 U.S.C. § 5103(b), which 
provides the claimant one year to submit evidence.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have the new evidence initially considered by the 
RO.  No such waiver is of record in this case.  The result is 
that the RO must review the evidence developed by the Board 
and adjudicate the claim considering the newly obtained 
evidence, as well as evidence previously of record.  

Regarding the assigned evaluation for the veteran's service-
connected scars, the Board notes that the schedule for rating 
skin disabilities was recently amended, effective August 30, 
2002.  See 67 Fed. Reg. 49,590, 49,596-49,599 (July 31, 
2002).  Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 
(1991), where a law or regulation changes after the claim has 
been filed or reopened before administrative or judicial 
review has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the Secretary 
did so.  The Board notes, however, that the revised criteria 
may not be applied earlier than the effective date of the 
revised regulations.  38 U.S.C.A. § 5110(g) (West 1991) 
(where compensation is awarded or increased pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue); see VAOPGCPREC 3-2000 
(2000).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.  After undertaking any additional 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal, considering all applicable laws 
and regulations (it is noted that the 
regulations regarding the evaluation of 
skin disabilities were amended during the 
pendency of this appeal), and taking into 
consideration the evidence obtained by 
the Board (May 2003 VA examination 
reports) as well as all evidence of 
record.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.






	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




